[schedules5ac001.jpg]
Schedule 5A Forms of UCC-1 Financing Statement Borrower See attached



--------------------------------------------------------------------------------



 
[schedules5ac002.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CORPORATION 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO
BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA
90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- MD - Department of Assessments & Taxation F#391860 A#562642



--------------------------------------------------------------------------------



 
[schedules5ac003.jpg]
Schedule 5B Forms of UCC-1 Financing Statements Holdings and Parent See attached



--------------------------------------------------------------------------------



 
[schedules5ac004.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
INTERNATIONAL, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS
FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES
CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- DE - Secretary of State F#391859 A#562641



--------------------------------------------------------------------------------



 
[schedules5ac005.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
HOLDINGS, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO
BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA
90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- NV - Secretary of State F#391861 A#562643



--------------------------------------------------------------------------------



 
[schedules5ac006.jpg]
Schedule 5C Forms of UCC-1 Financing Statements Subsidiary Guarantors other than
Holdings See attached



--------------------------------------------------------------------------------



 
[schedules5ac007.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 AKGI-ST. MAARTEN
N.V. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- DE
- Secretary of State F#391656 A#562392



--------------------------------------------------------------------------------



 
[schedules5ac008.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 CHESTNUT FARMS,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- NV
- Secretary of State F#391657 A#562393



--------------------------------------------------------------------------------



 
[schedules5ac009.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 CUMBERLAND GATE,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- DE
- Secretary of State F#391659 A#562395



--------------------------------------------------------------------------------



 
[schedules5ac010.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CALIFORNIA COLLECTION DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS
NV 89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391662 A#562398



--------------------------------------------------------------------------------



 
[schedules5ac011.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CENTRALIZED SERVICES COMPANY 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391663 A#562399



--------------------------------------------------------------------------------



 
[schedules5ac012.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CITRUS SHARE HOLDING, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391664 A#562400



--------------------------------------------------------------------------------



 
[schedules5ac013.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CORAL SANDS DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391665 A#562401



--------------------------------------------------------------------------------



 
[schedules5ac014.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CYPRESS POINTE I DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391666 A#562402



--------------------------------------------------------------------------------



 
[schedules5ac015.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CYPRESS POINTE II DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391667 A#562403



--------------------------------------------------------------------------------



 
[schedules5ac016.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
CYPRESS POINTE III DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391668 A#562404



--------------------------------------------------------------------------------



 
[schedules5ac017.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
DAYTONA DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391669 A#562405



--------------------------------------------------------------------------------



 
[schedules5ac018.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
DEVELOPER AND SALES HOLDING COMPANY 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391670 A#562406



--------------------------------------------------------------------------------



 
[schedules5ac019.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
DPM DEVELOPMENT LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS
FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES
CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- NV - Secretary of State F#391963 A#562777



--------------------------------------------------------------------------------



 
[schedules5ac020.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
EPIC MORTGAGE HOLDINGS, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391671 A#562407



--------------------------------------------------------------------------------



 
[schedules5ac021.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
FALL CREEK DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391672 A#562408



--------------------------------------------------------------------------------



 
[schedules5ac022.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
FINANCE HOLDING COMPANY 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391673 A#562409



--------------------------------------------------------------------------------



 
[schedules5ac023.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
FINANCIAL SERVICES, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- NV - Secretary of State F#391674 A#562410



--------------------------------------------------------------------------------



 
[schedules5ac024.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
GRAND BEACH I DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391675 A#562411



--------------------------------------------------------------------------------



 
[schedules5ac025.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
GRAND BEACH II DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391676 A#562412



--------------------------------------------------------------------------------



 
[schedules5ac026.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
GREENSPRINGS DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391678 A#562416



--------------------------------------------------------------------------------



 
[schedules5ac027.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
HAWAII COLLECTION DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391679 A#562417



--------------------------------------------------------------------------------



 
[schedules5ac028.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
HILTON HEAD DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391680 A#562418



--------------------------------------------------------------------------------



 
[schedules5ac029.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
INTERNATIONAL CLUB, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. Florida Documentary Stamp Tax is not required. 05865-896 -- FL - Central
Filing Office F#391681 A#562419



--------------------------------------------------------------------------------



 
[schedules5ac030.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
INTERNATIONAL MARKETING MEXICO, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- NV - Secretary of State F#391961 A#562775



--------------------------------------------------------------------------------



 
[schedules5ac031.jpg]
G66G46G32G83G69G78G68G32G65G67G75G78G79G87G76G69G68G71G77G69G78G84G32G84G79G58G32G32G32G40G78G97G109G101G32G97G110G100G32G65G100G100G114G101G115G115G41
G70G73G76G73G78G71G32 G79G70G70G73G67G69G32 G67G79G80G89G32 G151G32 G85G67G67G32
G70G73G78G65G78G67G73G78G71G32 G83G84G65G84G69G77G69G78G84G32 G40G70G79G82G77G32
G85G67G67G49G41G32 G40G82G69G86G46G32 G48G53G47G50G50G47G48G50G41
G84G72G69G32G65G66G79G86G69G32G83G80G65G67G69G32G73G83G32G70G79G82G32G70G73G76G73G78G71G32G79G70G70G73G67G69G32G85G83G69G32G79G78G76G89
G85G67G67G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84
G70G79G76G76G79G87G32G32G73G78G83G84G82G85G67G84G73G79G78G83G32G40G102G114G111G110G116G32G97G110G100G32G98G97G99G107G41G32G67G65G82G69G70G85G76G76G89
G65G46G32G78G65G77G69G32G38G32G80G72G79G78G69G32G79G70G32G67G79G78G84G65G67G84G32G65G84G32G70G73G76G69G82G32G91G111G112G116G105G111G110G97G108G93
G49G46G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G49G97G32G111G114G32G49G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G52G46G32G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G99G111G118G101G114G115G32G116G104G101G32G102G111G108G108G111G119G105G110G103G32G99G111G108G108G97G116G101G114G97G108G58
G67G79G85G78G84G82G89
G53G46G32G65G76G84G69G82G78G65G84G73G86G69G32G68G69G83G73G71G78G65G84G73G79G78G32G91G105G102G32G97G112G112G108G105G99G97G98G108G101G93G58
G78G79G78G45G85G67G67G32G70G73G76G73G78G71G65G71G46G32G76G73G69G78G83G69G76G76G69G82G47G66G85G89G69G82G66G65G73G76G69G69G47G66G65G73G76G79G82G67G79G78G83G73G71G78G69G69G47G67G79G78G83G73G71G78G79G82G76G69G83G83G69G69G47G76G69G83G83G79G82
G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G105G115G32G116G111G32G98G101G32G102G105G108G101G100G32G91G102G111G114G32G114G101G99G111G114G100G93G32G40G111G114G32G114G101G99G111G114G100G101G100G41G32G105G110G32G116G104G101G32G82G69G65G76
G69G83G84G65G84G69G32G82G69G67G79G82G68G83G46G32G32G32G32G32G32G65G116G116G97G99G104G32G65G100G100G101G110G100G117G109
G54G46 G65G108G108G32 G68G101G98G116G111G114G115 G68G101G98G116G111G114G32G49
G68G101G98G116G111G114G32G50
G67G104G101G99G107G32G116G111G32G82G69G81G85G69G83G84G32G83G69G65G82G67G72G32G82G69G80G79G82G84G40G83G41G32G111G110G32G68G101G98G116G111G114G40G115G41
G91G65G68G68G73G84G73G79G78G65G76G32G70G69G69G93 G55G46 G91G105G102G32
G97G112G112G108G105G99G97G98G108G101G93 G91G111G112G116G105G111G110G97G108G93
G79G82 G83G85G70G70G73G88 G80G79G83G84G65G76G32G67G79G68G69 G67G73G84G89
G70G73G82G83G84G32G78G65G77G69
G50G99G46G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83 G79G82 G79G82
G50G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G50G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G50G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G51G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69
G80G79G83G84G65G76G32G67G79G68G69G51G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G49G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G50G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G67G73G84G89 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G50G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69 G83G85G70G70G73G88
G67G79G85G78G84G82G89
G49G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G50G46G32G65G68G68G73G84G73G79G78G65G76G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G50G97G32G111G114G32G50G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G80G79G83G84G65G76G32G67G79G68G69G67G73G84G89
G49G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G49G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G49G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G78G79G78G69
G49G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G50G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G49G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G83G85G70G70G73G88 G67G79G85G78G84G82G89 G78G79G78G69
G51G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G51G46G32G83G69G67G85G82G69G68G32G80G65G82G84G89G39G83G32G78G65G77G69G32G40G111G114G32G78G65G77G69G32G111G102G32G84G79G84G65G76G32G65G83G83G73G71G78G69G69G32G111G102G32G65G83G83G73G71G78G79G82G32G83G47G80G41G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G115G101G99G117G114G101G100G32G112G97G114G116G121G32G110G97G109G101G32G40G51G97G32G111G114G32G51G98G41
G56G46
G79G80G84G73G79G78G65G76G32G70G73G76G69G82G32G82G69G70G69G82G69G78G67G69G32G68G65G84G65
National Corporate Research, Ltd. 800-828-0938 National Corporate Research, Ltd.
194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS INTERNATIONAL
MARKETING, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
Corporation California 1884773 WELLS FARGO BANK, NATIONAL ASSOCIATION 707
WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN
TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- CA - Secretary of State
F#391682 A#562420



--------------------------------------------------------------------------------



 
[schedules5ac032.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
LAS VEGAS DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391683 A#562421



--------------------------------------------------------------------------------



 
[schedules5ac033.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
MANAGEMENT & EXCHANGE HOLDING COMPANY 10600 WEST CHARLESTON BOULEVARD LAS VEGAS
NV 89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391684 A#562423



--------------------------------------------------------------------------------



 
[schedules5ac034.jpg]
G66G46G32G83G69G78G68G32G65G67G75G78G79G87G76G69G68G71G77G69G78G84G32G84G79G58G32G32G32G40G78G97G109G101G32G97G110G100G32G65G100G100G114G101G115G115G41
G70G73G76G73G78G71G32 G79G70G70G73G67G69G32 G67G79G80G89G32 G151G32 G85G67G67G32
G70G73G78G65G78G67G73G78G71G32 G83G84G65G84G69G77G69G78G84G32 G40G70G79G82G77G32
G85G67G67G49G41G32 G40G82G69G86G46G32 G48G53G47G50G50G47G48G50G41
G84G72G69G32G65G66G79G86G69G32G83G80G65G67G69G32G73G83G32G70G79G82G32G70G73G76G73G78G71G32G79G70G70G73G67G69G32G85G83G69G32G79G78G76G89
G85G67G67G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84
G70G79G76G76G79G87G32G32G73G78G83G84G82G85G67G84G73G79G78G83G32G40G102G114G111G110G116G32G97G110G100G32G98G97G99G107G41G32G67G65G82G69G70G85G76G76G89
G65G46G32G78G65G77G69G32G38G32G80G72G79G78G69G32G79G70G32G67G79G78G84G65G67G84G32G65G84G32G70G73G76G69G82G32G91G111G112G116G105G111G110G97G108G93
G49G46G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G49G97G32G111G114G32G49G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G52G46G32G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G99G111G118G101G114G115G32G116G104G101G32G102G111G108G108G111G119G105G110G103G32G99G111G108G108G97G116G101G114G97G108G58
G67G79G85G78G84G82G89
G53G46G32G65G76G84G69G82G78G65G84G73G86G69G32G68G69G83G73G71G78G65G84G73G79G78G32G91G105G102G32G97G112G112G108G105G99G97G98G108G101G93G58
G78G79G78G45G85G67G67G32G70G73G76G73G78G71G65G71G46G32G76G73G69G78G83G69G76G76G69G82G47G66G85G89G69G82G66G65G73G76G69G69G47G66G65G73G76G79G82G67G79G78G83G73G71G78G69G69G47G67G79G78G83G73G71G78G79G82G76G69G83G83G69G69G47G76G69G83G83G79G82
G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G105G115G32G116G111G32G98G101G32G102G105G108G101G100G32G91G102G111G114G32G114G101G99G111G114G100G93G32G40G111G114G32G114G101G99G111G114G100G101G100G41G32G105G110G32G116G104G101G32G82G69G65G76
G69G83G84G65G84G69G32G82G69G67G79G82G68G83G46G32G32G32G32G32G32G65G116G116G97G99G104G32G65G100G100G101G110G100G117G109
G54G46 G65G108G108G32 G68G101G98G116G111G114G115 G68G101G98G116G111G114G32G49
G68G101G98G116G111G114G32G50
G67G104G101G99G107G32G116G111G32G82G69G81G85G69G83G84G32G83G69G65G82G67G72G32G82G69G80G79G82G84G40G83G41G32G111G110G32G68G101G98G116G111G114G40G115G41
G91G65G68G68G73G84G73G79G78G65G76G32G70G69G69G93 G55G46 G91G105G102G32
G97G112G112G108G105G99G97G98G108G101G93 G91G111G112G116G105G111G110G97G108G93
G79G82 G83G85G70G70G73G88 G80G79G83G84G65G76G32G67G79G68G69 G67G73G84G89
G70G73G82G83G84G32G78G65G77G69
G50G99G46G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83 G79G82 G79G82
G50G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G50G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G50G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G51G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69
G80G79G83G84G65G76G32G67G79G68G69G51G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G49G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G50G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G67G73G84G89 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G50G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69 G83G85G70G70G73G88
G67G79G85G78G84G82G89
G49G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G50G46G32G65G68G68G73G84G73G79G78G65G76G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G50G97G32G111G114G32G50G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G80G79G83G84G65G76G32G67G79G68G69G67G73G84G89
G49G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G49G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G49G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G78G79G78G69
G49G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G50G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G49G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G83G85G70G70G73G88 G67G79G85G78G84G82G89 G78G79G78G69
G51G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G51G46G32G83G69G67G85G82G69G68G32G80G65G82G84G89G39G83G32G78G65G77G69G32G40G111G114G32G78G65G77G69G32G111G102G32G84G79G84G65G76G32G65G83G83G73G71G78G69G69G32G111G102G32G65G83G83G73G71G78G79G82G32G83G47G80G41G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G115G101G99G117G114G101G100G32G112G97G114G116G121G32G110G97G109G101G32G40G51G97G32G111G114G32G51G98G41
G56G46
G79G80G84G73G79G78G65G76G32G70G73G76G69G82G32G82G69G70G69G82G69G78G67G69G32G68G65G84G65
National Corporate Research, Ltd. 800-828-0938 National Corporate Research, Ltd.
194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS MANAGEMENT,
INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA Corporation Arizona
237659-4 WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- AZ - Secretary of State F#391686 A#562425



--------------------------------------------------------------------------------



 
[schedules5ac035.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
MGV DEVELOPMENT LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS
FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES
CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- NV - Secretary of State F#391962 A#562776



--------------------------------------------------------------------------------



 
[schedules5ac036.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
MORTGAGE HOLDINGS, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391689 A#562428



--------------------------------------------------------------------------------



 
[schedules5ac037.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
MYSTIC DUNES DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- NV - Secretary of State F#391964 A#562778



--------------------------------------------------------------------------------



 
[schedules5ac038.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
PALM SPRINGS DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391690 A#562429



--------------------------------------------------------------------------------



 
[schedules5ac039.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
POCO DIABLO DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391692 A#562431



--------------------------------------------------------------------------------



 
[schedules5ac040.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
POIPU DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391693 A#562432



--------------------------------------------------------------------------------



 
[schedules5ac041.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
POLO DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- NV - Secretary of State F#391695 A#562434



--------------------------------------------------------------------------------



 
[schedules5ac042.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
PORT ROYAL DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391696 A#562435



--------------------------------------------------------------------------------



 
[schedules5ac043.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
POWHATAN DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391697 A#562436



--------------------------------------------------------------------------------



 
[schedules5ac044.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
RESIDUAL ASSETS DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391698 A#562437



--------------------------------------------------------------------------------



 
[schedules5ac045.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
RESIDUAL ASSETS FINANCE, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391740 A#562485



--------------------------------------------------------------------------------



 
[schedules5ac046.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
RESIDUAL ASSETS M&E, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391741 A#562486



--------------------------------------------------------------------------------



 
[schedules5ac047.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
RIDGE ON SEDONA DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391742 A#562487



--------------------------------------------------------------------------------



 
[schedules5ac048.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
RIDGE POINTE DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391743 A#562488



--------------------------------------------------------------------------------



 
[schedules5ac049.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
SAN LUIS BAY DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391744 A#562489



--------------------------------------------------------------------------------



 
[schedules5ac050.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
SANTA FE DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391745 A#562490



--------------------------------------------------------------------------------



 
[schedules5ac051.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
SCOTTSDALE DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391820 A#562602



--------------------------------------------------------------------------------



 
[schedules5ac052.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
SEDONA SPRINGS DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391821 A#562603



--------------------------------------------------------------------------------



 
[schedules5ac053.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
SEDONA SUMMIT DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391822 A#562604



--------------------------------------------------------------------------------



 
[schedules5ac054.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
ST. CROIX DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391823 A#562605



--------------------------------------------------------------------------------



 
[schedules5ac055.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
STEAMBOAT DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391826 A#562608



--------------------------------------------------------------------------------



 
[schedules5ac056.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
TAHOE BEACH & SKI DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391828 A#562610



--------------------------------------------------------------------------------



 
[schedules5ac057.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
TETON CLUB DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- NV - Secretary of State F#391965 A#562779



--------------------------------------------------------------------------------



 
[schedules5ac058.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
U.S. COLLECTION DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391830 A#562612



--------------------------------------------------------------------------------



 
[schedules5ac059.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
VILLA MIRAGE DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391831 A#562613



--------------------------------------------------------------------------------



 
[schedules5ac060.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
VILLAS OF SEDONA DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391833 A#562615



--------------------------------------------------------------------------------



 
[schedules5ac061.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 DIAMOND RESORTS
WEST MAUI DEVELOPMENT, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- DE - Secretary of State F#391834 A#562616



--------------------------------------------------------------------------------



 
[schedules5ac062.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 FOSTER SHORES,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- MO
- Secretary of State F#391836 A#562618



--------------------------------------------------------------------------------



 
[schedules5ac063.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 GEORGE
ACQUISITION SUBSIDIARY, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135
USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR
LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- NV - Secretary of State F#391842 A#562624



--------------------------------------------------------------------------------



 
[schedules5ac064.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 GINGER CREEK,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- DE
- Secretary of State F#391844 A#562626



--------------------------------------------------------------------------------



 
[schedules5ac065.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 GRAND ESCAPES,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- DE
- Secretary of State F#391845 A#562627



--------------------------------------------------------------------------------



 
[schedules5ac066.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 INTERNATIONAL
TIMESHARES MARKETING, LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS
ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER
LOANS. 05865-896 -- DE - Secretary of State F#391863 A#562645



--------------------------------------------------------------------------------



 
[schedules5ac067.jpg]
G66G46G32G83G69G78G68G32G65G67G75G78G79G87G76G69G68G71G77G69G78G84G32G84G79G58G32G32G32G40G78G97G109G101G32G97G110G100G32G65G100G100G114G101G115G115G41
G70G73G76G73G78G71G32 G79G70G70G73G67G69G32 G67G79G80G89G32 G151G32 G85G67G67G32
G70G73G78G65G78G67G73G78G71G32 G83G84G65G84G69G77G69G78G84G32 G40G70G79G82G77G32
G85G67G67G49G41G32 G40G82G69G86G46G32 G48G53G47G50G50G47G48G50G41
G84G72G69G32G65G66G79G86G69G32G83G80G65G67G69G32G73G83G32G70G79G82G32G70G73G76G73G78G71G32G79G70G70G73G67G69G32G85G83G69G32G79G78G76G89
G85G67G67G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84
G70G79G76G76G79G87G32G32G73G78G83G84G82G85G67G84G73G79G78G83G32G40G102G114G111G110G116G32G97G110G100G32G98G97G99G107G41G32G67G65G82G69G70G85G76G76G89
G65G46G32G78G65G77G69G32G38G32G80G72G79G78G69G32G79G70G32G67G79G78G84G65G67G84G32G65G84G32G70G73G76G69G82G32G91G111G112G116G105G111G110G97G108G93
G49G46G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G49G97G32G111G114G32G49G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G52G46G32G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G99G111G118G101G114G115G32G116G104G101G32G102G111G108G108G111G119G105G110G103G32G99G111G108G108G97G116G101G114G97G108G58
G67G79G85G78G84G82G89
G53G46G32G65G76G84G69G82G78G65G84G73G86G69G32G68G69G83G73G71G78G65G84G73G79G78G32G91G105G102G32G97G112G112G108G105G99G97G98G108G101G93G58
G78G79G78G45G85G67G67G32G70G73G76G73G78G71G65G71G46G32G76G73G69G78G83G69G76G76G69G82G47G66G85G89G69G82G66G65G73G76G69G69G47G66G65G73G76G79G82G67G79G78G83G73G71G78G69G69G47G67G79G78G83G73G71G78G79G82G76G69G83G83G69G69G47G76G69G83G83G79G82
G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G105G115G32G116G111G32G98G101G32G102G105G108G101G100G32G91G102G111G114G32G114G101G99G111G114G100G93G32G40G111G114G32G114G101G99G111G114G100G101G100G41G32G105G110G32G116G104G101G32G82G69G65G76
G69G83G84G65G84G69G32G82G69G67G79G82G68G83G46G32G32G32G32G32G32G65G116G116G97G99G104G32G65G100G100G101G110G100G117G109
G54G46 G65G108G108G32 G68G101G98G116G111G114G115 G68G101G98G116G111G114G32G49
G68G101G98G116G111G114G32G50
G67G104G101G99G107G32G116G111G32G82G69G81G85G69G83G84G32G83G69G65G82G67G72G32G82G69G80G79G82G84G40G83G41G32G111G110G32G68G101G98G116G111G114G40G115G41
G91G65G68G68G73G84G73G79G78G65G76G32G70G69G69G93 G55G46 G91G105G102G32
G97G112G112G108G105G99G97G98G108G101G93 G91G111G112G116G105G111G110G97G108G93
G79G82 G83G85G70G70G73G88 G80G79G83G84G65G76G32G67G79G68G69 G67G73G84G89
G70G73G82G83G84G32G78G65G77G69
G50G99G46G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83 G79G82 G79G82
G50G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G50G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G50G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G51G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69
G80G79G83G84G65G76G32G67G79G68G69G51G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G49G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G50G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G67G73G84G89 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G50G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69 G83G85G70G70G73G88
G67G79G85G78G84G82G89
G49G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G50G46G32G65G68G68G73G84G73G79G78G65G76G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G50G97G32G111G114G32G50G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G80G79G83G84G65G76G32G67G79G68G69G67G73G84G89
G49G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G49G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G49G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G78G79G78G69
G49G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G50G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G49G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G83G85G70G70G73G88 G67G79G85G78G84G82G89 G78G79G78G69
G51G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G51G46G32G83G69G67G85G82G69G68G32G80G65G82G84G89G39G83G32G78G65G77G69G32G40G111G114G32G78G65G77G69G32G111G102G32G84G79G84G65G76G32G65G83G83G73G71G78G69G69G32G111G102G32G65G83G83G73G71G78G79G82G32G83G47G80G41G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G115G101G99G117G114G101G100G32G112G97G114G116G121G32G110G97G109G101G32G40G51G97G32G111G114G32G51G98G41
G56G46
G79G80G84G73G79G78G65G76G32G70G73G76G69G82G32G82G69G70G69G82G69G78G67G69G32G68G65G84G65
National Corporate Research, Ltd. 800-828-0938 National Corporate Research, Ltd.
194 Washington Avenue Suite 310 Albany, NY 12210 LAKE TAHOE RESORT PARTNERS, LLC
10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA LLC California
101996061021 WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- CA - Secretary of State F#391847 A#562629



--------------------------------------------------------------------------------



 
[schedules5ac068.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 MAZATLAN
DEVELOPMENT INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS
FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES
CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- WA - Department of Licensing F#391849 A#562631



--------------------------------------------------------------------------------



 
[schedules5ac069.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 MMG DEVELOPMENT
CORP. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. Florida
Documentary Stamp Tax is not required. 05865-896 -- FL - Central Filing Office
F#391851 A#562633



--------------------------------------------------------------------------------



 
[schedules5ac070.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 POIPU RESORT
PARTNERS, L.P. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS
FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES
CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- HI - Bureau of Conveyances F#391852 A#562634



--------------------------------------------------------------------------------



 
[schedules5ac071.jpg]
G66G46G32G83G69G78G68G32G65G67G75G78G79G87G76G69G68G71G77G69G78G84G32G84G79G58G32G32G32G40G78G97G109G101G32G97G110G100G32G65G100G100G114G101G115G115G41
G70G73G76G73G78G71G32 G79G70G70G73G67G69G32 G67G79G80G89G32 G151G32 G85G67G67G32
G70G73G78G65G78G67G73G78G71G32 G83G84G65G84G69G77G69G78G84G32 G40G70G79G82G77G32
G85G67G67G49G41G32 G40G82G69G86G46G32 G48G53G47G50G50G47G48G50G41
G84G72G69G32G65G66G79G86G69G32G83G80G65G67G69G32G73G83G32G70G79G82G32G70G73G76G73G78G71G32G79G70G70G73G67G69G32G85G83G69G32G79G78G76G89
G85G67G67G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84
G70G79G76G76G79G87G32G32G73G78G83G84G82G85G67G84G73G79G78G83G32G40G102G114G111G110G116G32G97G110G100G32G98G97G99G107G41G32G67G65G82G69G70G85G76G76G89
G65G46G32G78G65G77G69G32G38G32G80G72G79G78G69G32G79G70G32G67G79G78G84G65G67G84G32G65G84G32G70G73G76G69G82G32G91G111G112G116G105G111G110G97G108G93
G49G46G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G49G97G32G111G114G32G49G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G52G46G32G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G99G111G118G101G114G115G32G116G104G101G32G102G111G108G108G111G119G105G110G103G32G99G111G108G108G97G116G101G114G97G108G58
G67G79G85G78G84G82G89
G53G46G32G65G76G84G69G82G78G65G84G73G86G69G32G68G69G83G73G71G78G65G84G73G79G78G32G91G105G102G32G97G112G112G108G105G99G97G98G108G101G93G58
G78G79G78G45G85G67G67G32G70G73G76G73G78G71G65G71G46G32G76G73G69G78G83G69G76G76G69G82G47G66G85G89G69G82G66G65G73G76G69G69G47G66G65G73G76G79G82G67G79G78G83G73G71G78G69G69G47G67G79G78G83G73G71G78G79G82G76G69G83G83G69G69G47G76G69G83G83G79G82
G84G104G105G115G32G70G73G78G65G78G67G73G78G71G32G83G84G65G84G69G77G69G78G84G32G105G115G32G116G111G32G98G101G32G102G105G108G101G100G32G91G102G111G114G32G114G101G99G111G114G100G93G32G40G111G114G32G114G101G99G111G114G100G101G100G41G32G105G110G32G116G104G101G32G82G69G65G76
G69G83G84G65G84G69G32G82G69G67G79G82G68G83G46G32G32G32G32G32G32G65G116G116G97G99G104G32G65G100G100G101G110G100G117G109
G54G46 G65G108G108G32 G68G101G98G116G111G114G115 G68G101G98G116G111G114G32G49
G68G101G98G116G111G114G32G50
G67G104G101G99G107G32G116G111G32G82G69G81G85G69G83G84G32G83G69G65G82G67G72G32G82G69G80G79G82G84G40G83G41G32G111G110G32G68G101G98G116G111G114G40G115G41
G91G65G68G68G73G84G73G79G78G65G76G32G70G69G69G93 G55G46 G91G105G102G32
G97G112G112G108G105G99G97G98G108G101G93 G91G111G112G116G105G111G110G97G108G93
G79G82 G83G85G70G70G73G88 G80G79G83G84G65G76G32G67G79G68G69 G67G73G84G89
G70G73G82G83G84G32G78G65G77G69
G50G99G46G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83 G79G82 G79G82
G50G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G50G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G50G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G51G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69
G80G79G83G84G65G76G32G67G79G68G69G51G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G49G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G50G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G67G73G84G89 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G50G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69 G83G85G70G70G73G88
G67G79G85G78G84G82G89
G49G100G46G32G32G83G69G69G32G73G78G83G84G82G85G67G84G73G79G78G83
G50G46G32G65G68G68G73G84G73G79G78G65G76G32G68G69G66G84G79G82G39G83G32G69G88G65G67G84G32G70G85G76G76G32G76G69G71G65G76G32G78G65G77G69G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G100G101G98G116G111G114G32G110G97G109G101G32G40G50G97G32G111G114G32G50G98G41G32G45G32G100G111G32G110G111G116G32G97G98G98G114G101G118G105G97G116G101G32G111G114G32G99G111G109G98G105G110G101G32G110G97G109G101G115
G80G79G83G84G65G76G32G67G79G68G69G67G73G84G89
G49G99G46G32G32G77G65G73G76G73G78G71G32G65G68G68G82G69G83G83
G65G68G68G39G76G32G73G78G70G79G32G82G69 G79G82G71G65G78G73G90G65G84G73G79G78
G68G69G66G84G79G82
G49G101G46G32G84G89G80G69G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G49G102G46G32G74G85G82G73G83G68G73G67G84G73G79G78G32G79G70G32G79G82G71G65G78G73G90G65G84G73G79G78
G78G79G78G69
G49G98G46G32G73G78G68G73G86G73G68G85G65G76G39G83G32G76G65G83G84G32G78G65G77G69
G50G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G70G73G82G83G84G32G78G65G77G69 G77G73G68G68G76G69G32G78G65G77G69 G83G84G65G84G69
G49G103G46G32G79G82G71G65G78G73G90G65G84G73G79G78G65G76G32G73G68G32G35G44G32G105G102G32G97G110G121
G83G85G70G70G73G88 G67G79G85G78G84G82G89 G78G79G78G69
G51G97G46G32G79G82G71G65G78G73G90G65G84G73G79G78G39G83G32G78G65G77G69
G51G46G32G83G69G67G85G82G69G68G32G80G65G82G84G89G39G83G32G78G65G77G69G32G40G111G114G32G78G65G77G69G32G111G102G32G84G79G84G65G76G32G65G83G83G73G71G78G69G69G32G111G102G32G65G83G83G73G71G78G79G82G32G83G47G80G41G32G45G32G105G110G115G101G114G116G32G111G110G108G121G32G111G110G101G32G115G101G99G117G114G101G100G32G112G97G114G116G121G32G110G97G109G101G32G40G51G97G32G111G114G32G51G98G41
G56G46
G79G80G84G73G79G78G65G76G32G70G73G76G69G82G32G82G69G70G69G82G69G78G67G69G32G68G65G84G65
National Corporate Research, Ltd. 800-828-0938 National Corporate Research, Ltd.
194 Washington Avenue Suite 310 Albany, NY 12210 RESORT MANAGEMENT
INTERNATIONAL, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA
Corporation California 1968609 WELLS FARGO BANK, NATIONAL ASSOCIATION 707
WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN
TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- CA - Secretary of State
F#391854 A#562636



--------------------------------------------------------------------------------



 
[schedules5ac072.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 RESORTS
DEVELOPMENT INTERNATIONAL, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. 05865-896 -- NV - Secretary of State F#391855 A#562637



--------------------------------------------------------------------------------



 
[schedules5ac073.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 WALSHAM LAKE,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. 05865-896 -- MO
- Secretary of State F#391857 A#562639



--------------------------------------------------------------------------------



 
[schedules5ac074.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 WEST MAUI RESORT
PARTNERS, L.P. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS
FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES
CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
05865-896 -- DE - Secretary of State F#391858 A#562640



--------------------------------------------------------------------------------



 
[schedules5ac075.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 CRESCENT ONE,
LLC 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. Florida
Documentary Stamp Tax is not required. 05865-896 -- FL - Central Filing Office
F#393603 A#564749



--------------------------------------------------------------------------------



 
[schedules5ac076.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 ISLAND ONE, INC.
10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. Florida
Documentary Stamp Tax is not required. 05865-896 -- FL - Central Filing Office
F#393604 A#564750



--------------------------------------------------------------------------------



 
[schedules5ac077.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 ISLAND ONE
RESORTS MANAGEMENT CORPORATION 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV
89135 USA WELLS FARGO BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH
FLOOR LOS ANGELES CA 90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND
CONSUMER LOANS. Florida Documentary Stamp Tax is not required. 05865-896 -- FL -
Central Filing Office F#393605 A#564751



--------------------------------------------------------------------------------



 
[schedules5ac078.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 GALAXY EXCHANGE
COMPANY 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO BANK,
NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA 90017 USA
ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS. Florida
Documentary Stamp Tax is not required. 05865-896 -- FL - Central Filing Office
F#393606 A#564752



--------------------------------------------------------------------------------



 
[schedules5ac079.jpg]
B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODECITY1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting UtilityManufactured-Home TransactionPublic-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer
Bailee/BailorConsignee/ConsignorLessee/Lessor Agricultural Lien Non-UCC Filing
OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME POSTAL CODE3c. MAILING ADDRESS
CITY ADDITIONAL NAME(S)/INITIAL(S) STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 4. COLLATERAL: This financing statement
covers the following collateral: C. SEND ACKNOWLEDGMENT TO: (Name and Address)
6b. Check only if applicable and check only one box: Licensee/Licensor
Collateral is5. Check only if applicable and check only one box: held in a Trust
(see UCC1Ad, item 17 and Instructions) being administered by a Decedent’s
Personal Representative OR 2a. ORGANIZATION'S NAME POSTAL CODECITY2c. MAILING
ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX COUNTRY FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL NAME(S)/INITIAL(S)FIRST PERSONAL
NAME 1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full
name; do not omit, modify, or abbreviate any part of the Debtor’s name); if any
part of the Individual Debtor’s name will not fit in line 1b, leave all of item
1 blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2. DEBTOR'S NAME: Provide only
one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or
abbreviate any part of the Debtor’s name); if any part of the Individual
Debtor’s name will not fit in line 2b, leave all of item 2 blank, check here and
provide the Individual Debtor information in item 10 of the Financing Statement
Addendum (Form UCC1Ad)     
 National Corporate Research, Ltd. 800-828-0938 National Corporate
Research, Ltd. 194 Washington Avenue Suite 310 Albany, NY 12210 NAVIGO VACATION
CLUB, INC. 10600 WEST CHARLESTON BOULEVARD LAS VEGAS NV 89135 USA WELLS FARGO
BANK, NATIONAL ASSOCIATION 707 WILSHIRE BOULEVARD, 17TH FLOOR LOS ANGELES CA
90017 USA ALL ASSETS OTHER THAN TIMESHARE RECEIVABLES AND CONSUMER LOANS.
Florida Documentary Stamp Tax is not required. 05865-896 -- FL - Central Filing
Office F#393607 A#564753



--------------------------------------------------------------------------------



 